Citation Nr: 1646706	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  09-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for respiratory problems, to include asthma and bronchitis, as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 
INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1989 to July 1995, plus had 8 years and 10 days of prior unverified active service.  He served in support of Operation Desert Shield/Storm from August 1990 to February 1991, and served in the Desert Shield/Storm area of responsibility from July 1991 to September 1991.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision that, in pertinent part, denied service connection for asthma.  The Veteran timely appealed.  In August 2009, the Veteran testified during an informal hearing conference before RO personnel.

In March 2013 and in May 2014, the Board remanded the matter for additional development.
 
Consistent with the Veteran's testimony and the record, the Board recharacterized the appeal as encompassing the issue on the title page.  In an April 2016 decision, the Board denied, in part, service connection for respiratory problems, to include asthma and bronchitis.  

The Veteran appealed the April 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Joint Motion for Partial Remand, the parties moved to vacate that portion of the Board decision that denied service connection for respiratory problems, to include asthma and bronchitis; and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

With regard to the Veteran's claim for service connection for restless leg syndrome, that issue has not been certified back to the Board, and therefore, will not be addressed in this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.

REMAND

In the October 2016 Joint Motion for Partial Remand, the parties essentially agreed that the Board failed to discuss whether the Veteran's diagnosed asthma was "a diagnosed illness without conclusive pathophysiology or etiology," to warrant service connection on a presumptive basis pursuant to 38 C.F.R. § 3.317.    VA adjudicators must determine on a case-by-case basis whether an illness qualifies as a medically unexplained chronic multi-symptom illness.

Pursuant to 38 C.F.R. § 3.317(a)(2)(ii), a medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology (such as diabetes, multiple sclerosis, etc.) will not be considered medically unemplained. 

The Board emphasizes that it was specifically stated in the Joint Motion for Partial Remand that was approved by the Court that it is solely a medical determination as to whether the Veteran's asthma qualifies under 38 C.F.R. § 3.317(a)(2)(i)(B) as a "medically unexplained chronic multisymptom illness."  The Board is aware of its obligation with respect to the directives of the Court, and interprets this statement as requiring the Board to obtain such an opinion in this matter.  In that regard it is noted that VA medical records, dated in July 2015, show that the Veteran has a complex past medical history with eosinophilia-associated bronchial asthma, chronic rhinosinusitis, and peripheral eosinophilia with stable symptoms status-post sinus surgery and therapy with nasal rinse, oral steroids, and inhalers.  His current symptoms are well controlled, with proper inhaler use and adherence to medication regimen.  The mere fact that the Veteran's claimed symptoms have been associated with a known diagnosis (asthma) does not preclude a finding that the symptoms are part of an unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317(a)(2)(ii).  

Under these circumstances, the Board finds that an addendum from the January 2015 examiner (or from a suitable substitute) is needed to determine whether the Veteran's diagnosed asthma is without conclusive pathophysiology or etiology.

Accordingly, the case is REMANDED for the following action:

1.  The January 2015 VA examination report should be returned to the examiner (or, if that examiner is unavailable, another pulmonary specialist) for an addendum opinion identifying any current respiratory disability, and expressing an opinion as to:

Whether the Veteran has a respiratory disability, to include asthma and bronchitis, that:

(a) Qualifies as a "medically unexplained chronic multisymptom illness;"

(b) Is a diagnosed illness without conclusive pathophysiology or etiology; and

(c) Is characterized by overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

The examiner is asked to explain the reasons behind any opinions offered. The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner or substitute deems it advisable to conduct a further in-person examination of the Veteran, then such an examination should be scheduled and conducted.  

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes. In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The Veteran's claims file, to include this REMAND, must be made available to the examiner, and the addendum report should note review of the file.

2.  After ensuring that the requested actions are completed, the RO or VA's Appeals Management Center (AMC) should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




